Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 and 05/05/2020 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (US 2009/0079603 A1) hereinafter Maruyama.
Regarding Claim 1, Maruyama teaches a ramp generator providing ramp signal with high resolution fine gain (fig.9; output Vramp signal), comprising: a current mirror having a first path coupled to conduct a capacitor current (fig.2 and 9; MP1, MP2, MN1, and MN2 and Ick), and a second path coupled to conduct an integrator current responsive to the capacitor current (fig.9; Cs_1); a first switched capacitor circuit and a second switched capacitor circuit coupled to the first path (fig.9; S1 and S2  are switched capacitor circuit coupled to Ick); a fractional divider circuit coupled to receive a clock signal to generate in response to an adjustable fractional divider ratio K (fig.9; Para.0099; fck may be generated by changing a dividing frequency ratio of the same clock signal) a switched capacitor control signal that oscillates between first and second states to control the first and second switched capacitor circuits (fig.9; fck oscillates between 0 and 1 which is the first and second states), wherein the first switched capacitor circuit is coupled to be charged by the capacitor current and the second switched capacitor circuit is coupled to be discharged in response to each first state of the switched capacitor control signal, wherein the first switched capacitor circuit is coupled to be discharged (fig.9; Para.0069; when S2 is turned off) and the second switched capacitor circuit is coupled to be charged by the capacitor current in response to each second state of the switched capacitor control signal (fig.9; Para.0068; when S1 is turned off); and an integrator coupled to the second path to generate the ramp signal in response to the integrator current (fig.9; para.0065-0069; generating vramp signal with AMPint and its integral capacitor).

Regarding Claim 2, Maruyama teaches the ramp generator of Claim 1, wherein the first switched capacitor circuit comprises: a first capacitor (fig.9; Cs_1); a first switch (fig.9; S1) coupled between the first capacitor and the first path, wherein the first switch is configured to be turned on in response to the first state and turned off in response to the second state (fig.9; Para.0068 and 0069); and a second switch (fig.9; S2) coupled across the first capacitor, wherein the second switch is configured to be turned off in response to the first state and turned on in response to the second state (fig.9; Para.0068 and 0069).

Regarding Claim 3, Maruyama teaches the ramp generator of Claim 2, wherein the second switched capacitor circuit comprises: a second capacitor (fig,9; CS_2); a third switch (fig.9; S1) coupled between the second capacitor and the first path, wherein the third switch is configured to be turned off in response to the first state and turned on in response to the second state (fig.9; Para.0068 and 0069); and a fourth switch (fig.9; S2) coupled across the second capacitor, wherein the fourth switch is configured to be turned on in response to the first state and turned off in response to the second state (fig.9; Para.0068 and 0069).

Regarding Claim 4, Maruyama teaches the ramp generator of Claim 1, wherein the current mirror comprises: a first transistor (fig.9; MP1) coupled between a voltage supply rail (fig.9; applying voltage) and the first path (fig.9; Ick), wherein a control terminal of the first transistor is coupled to the first path (fig.9, Para.0068-0069; Ick); and a second transistor coupled between the voltage supply rail (fig.9; MP2 and 

Regarding Claim 5, Maruyama teaches the ramp generator of claim 4, further comprising: Attorney Docket No.: OVTI-1-71399-22-a first operational amplifier having a non-inverting input coupled to a reference capacitor voltage (fig.9; AMP1 and Vref); and a third transistor coupled between the first transistor and the first switched capacitor circuit (fig.9), the second switched capacitor circuit, and the inverting input of the first operational amplifier through the first path (fig.9), wherein a control terminal of the third transistor is coupled to an output of the first operational amplifier, and wherein the first operational amplifier is coupled to turn off the third transistor in response to a voltage at the first switched capacitor circuit and the second switched capacitor circuit reaching the reference capacitor voltage (Figure 9, AMP1 and MNSF).  

Regarding Claim 6, Maruyama teaches the ramp generator of claim 1, wherein the integrator comprises: a second operational amplifier having a non-inverting input coupled to a reference voltage (fig.9; AMPint and VRAMP); a third capacitor coupled between an inverting input of the second operational amplifier and an output of the second operational amplifier; and a third switch coupled between the inverting input of the second operational amplifier and the output of the second operational amplifier (fig.9; SW_reset), wherein the integrator is coupled to be reset in response to the third .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2009/0079603 A1) hereinafter Maruyama.in view of Nagai et al. (US 10554912 A1) hereinafter Nagai.
Regarding Claim 12, Maruyama teaches an imaging system (Para.0005; 0006 and 0079; generating a digital image), comprising: Attorney Docket No.: OVTI-1-71399-25-a ramp generator (fig.9; output Vramp signal) coupled to generate the ramp signal with high resolution fine gain in response to an adjustable fractional divider ratio K (fig.9; Para.0099; fck may be generated by changing a dividing frequency ratio of the same clock signal), the ramp 
	Maruyama does not teach a pixel array including a plurality of pixel circuits arranged in a plurality of rows and a plurality of columns, wherein each one of the pixel circuits is coupled to generate an image signal in response to incident light; a control circuitry coupled to the pixel array to control operation of the pixel array; and a readout circuitry coupled to the pixel array to read out the image data from the plurality of pixel 
	Nagai teaches a pixel array including a plurality of pixel circuits arranged in a plurality of rows and a plurality of columns (fig.15; pixels are in rows and columns), wherein each one of the pixel circuits is coupled to generate an image signal in response to incident light (fig,15; col.26; lines 53-67; generating image); a control circuitry coupled to the pixel array to control operation of the pixel array (fig.15; raw selection and controls lines operation of the pixel array); and a readout circuitry coupled to the pixel array to read out the image data from the plurality of pixel cells through bitlines, wherein the readout circuitry comprises column comparators coupled to the bitlines to receive the image data from the plurality of pixels and further coupled to receive a ramp signal during an analog to digital conversion operation to provide a digital representation of the image data in response (fig.15; col.13-14; output form the pixel array through the bitlines to column read circuit ADC);
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maruyama to include a pixel array including a plurality of pixel circuits arranged in a plurality of rows and a plurality of columns, wherein each one of the pixel circuits is coupled to generate an image signal in response to incident light; a control circuitry coupled to the pixel array to control operation of the pixel array; and a readout circuitry coupled to the pixel array to read out 
Regarding Claim 13, Maruyama in view of Nagai teach the imaging system of claim 12, further comprising function logic coupled to the readout circuitry to store the image data read out from the pixel array (Nagai: fig.15 and 38; col.26; lines 53-67; generating image and storing in memory by the processor).

Regarding Claim 14, Maruyama in view of Nagai teach the imaging system of claim 12, wherein the first switched capacitor circuit comprises: a first capacitor (Maruyama: fig.9; Cs_1); a first switch (Maruyama: fig.9; S1) coupled between the first capacitor and the first path, wherein the first switch is configured to be turned on in response to the first state and turned off in response to the second state (Maruyama: fig.9; Para.0068 and 0069); and a second switch (fig.9; S2) coupled across the first capacitor, wherein the second switch is configured to be turned off in response to the first state and turned on in response to the second state (Maruyama: fig.9; Para.0068 and 0069).  

Regarding Claim 15, Maruyama in view of Nagai teach the imaging system of claim 14, wherein the second switched capacitor circuit comprises: a second capacitor 

Regarding Claim 16, Maruyama in view of Nagai teach the imaging system of claim 12, wherein the current mirror comprises: a first transistor(Maruyama: fig.9; MP1) coupled between a voltage supply rail and the first path(Maruyama: fig.9, Ick), wherein a control terminal of the first transistor is coupled to the first path (Maruyama: fig.9, Para.0068-0069; Ick); and a second transistor coupled between the voltage supply rail and the second path (Maruyama: fig.9; MP2 and applying voltage), wherein a control terminal of the second transistor is coupled to the control terminal of the first transistor (Maruyama: fig.9; Para.0068-0069; MN1 and MN2 are coupled).

Regarding Claim 17, Maruyama in view of Nagai teach the imaging system of claim 16, wherein the ramp generator further comprises: a first operational amplifier having a non-inverting input coupled to a reference capacitor voltage(fig.9; AMP1 and Vref); and a third transistor coupled between the first transistor and the first switched capacitor circuit, the second switched capacitor circuit, and the inverting input of the first operational amplifier through the first path, wherein a control terminal of the third 

Regarding Claim 18, Maruyama in view of Nagai teach the imaging system of claim 12, wherein the integrator comprises: a second operational amplifier having a non-inverting input coupled to a reference voltage (Maruyama: fig.9; AMPint and VRAMP); a third capacitor coupled between an inverting input of the second operational amplifier and an output of the second operational amplifier (fig.9; AMP); and  Attorney Docket No.: OVTI-1-71399-28-a third switch coupled between the inverting input of the second operational amplifier and the output of the second operational amplifier (Maruyama: fig.9; SW_reset), wherein the integrator is coupled to be reset in response to the third switch, and wherein the ramp signal is coupled to be generated at the output of the second operational amplifier (Maruyama: Figure 9, AMPint, Cint and SW_reset).

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 7 and dependent claim 8-11 which specifically comprises the following features in combination with other recited limitations:-- a programmable integer divider coupled to receive a clock signal and an output 

Claims 19-23 which specifically comprises the similar features of claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698